Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that the verdict was grossly excessive, and that while it was within the discretion of the trial court to grant a new trial unless the plaintiff stipulated to reduce the verdict (Holmes v. Jones, 121 N. Y. 461, 467; Riker v. Clopton, 83 App. Div. 310), the exercise of that discretion in this case failed to purge the verdict of its excessive attributes. All concurred, Robson and Merrell, JJ., upon the ground also that the complaint does not state facts sufficient to constitute a cause of action, except Kruse, P. J., who dissented and voted for affirmance.